Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150274                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  EMILY R. VARRAN, a Minor, by her Next Friend,                                                     Bridget M. McCormack
  JULIA M. VARRAN,                                                                                        David F. Viviano,
             Plaintiff,                                                                                               Justices


  v                                                                 SC: 150274
                                                                    COA: 321866
                                                                    Washtenaw CC: 03-000271-DC
  PETER J. GRANNEMAN,
             Defendant-Appellant,
  and
  DEBORAH GRANNEMAN and JAMES
  GRANNEMAN,
             Intervenors-Appellees.
  _________________________________________/

          On order of the Court, the application for leave to appeal the June 20, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals and we
  REMAND this case to the Court of Appeals for further consideration. On remand, we
  DIRECT the Court of Appeals to issue an opinion specifically addressing the issue of
  whether an order regarding grandparenting time may affect custody within the meaning
  of MCR 7.202(6)(a)(iii), or otherwise be appealable by right under MCR 7.203(A). If the
  Court of Appeals determines that the Washtenaw Circuit Court Family Division’s order is
  appealable by right, it shall take jurisdiction over the defendant-appellant’s claim of
  appeal and address its merits. If the Court of Appeals determines that the Washtenaw
  Circuit Court Family Division’s order is not appealable by right, it may then dismiss the
  defendant-appellant’s claim of appeal for lack of jurisdiction, or exercise its discretion to
  treat the claim of appeal as an application for leave to appeal and grant the application.
  See Wardell v Hincka, 297 Mich App 127, 133 n 1 (2012).

         We direct the Court of Appeals’ attention to the fact that we are also remanding
  the related case of Varran v Granneman (Docket No. 150319) and that the related cases,
  Varran v Granneman (Court of Appeals Docket Nos. 324412 and 324763), are currently
  pending in the Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           s1222
                                                                               Clerk